Citation Nr: 1826657	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the right forefinger.

2.  Entitlement to a compensable rating for scars of the left forearm.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel



INTRODUCTION

According to VA's Beneficiary Identification Records Locator Subsystem (BIRLS), the Veteran had verified active duty service in the U.S. Army from August 1979 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a June 2014 substantive appeal, the Veteran indicated that he wished to appear at a Board video-conference hearing in connection with his claim for service connection for an acquired psychiatric disability.  He later repeated that request in November 2016, in response to a supplemental statement of the case he had been furnished on that issue earlier that same month.  However, as set forth below, it is the Board's conclusion that the claim can be granted on the current record.  As such, the request for a hearing on that issue is moot.

No hearing has been requested in connection with the Veteran's scar claims, which were separately developed for appeal.  See VA Form 9 (Appeal to Board of Veterans' Appeals) dated in August 2015.


FINDINGS OF FACT

1.  The scar on the Veteran's right forefinger is not shown to be painful or unstable or to involve an area of at least six square inches (39 square centimeters (cm.)); the scar does not otherwise result in limitation of function or impact his ability to work.

2.  The scars on the Veteran's left forearm are not shown to be painful or unstable or to involve an area of at least six square inches (39 square cm.); the scars do not otherwise result in limitation of function or impact his ability to work.

3.  The Veteran suffers from schizoaffective disorder that at least as likely as not had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar of the right forefinger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2017).

2.  The criteria for a compensable rating for scars of the left forearm have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for schizoaffective disorder have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Rating of Scars 

The evidence of record reflects that the Veteran tripped and fell through a glass door during service in May 1980.  He was noted to have three lacerations of the left forearm that were repaired with a total of 26 stitches.  He was also noted to have glass in his right forefinger, which was removed, and multiple lacerations of the right arm that were similarly repaired.  Based on more recent examination findings in 2012 (approximately 32 years after the injury), he has been nominally awarded service connection for a residual scar of the right forefinger and residuals scars of the left forearm.  On appeal, he challenges the noncompensable ratings that have been assigned.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Scars are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Scars-other than those of the head, face, or neck-that are deep and nonlinear are rated under Diagnostic Code 7801.  Under that code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 square cm.)), but less than 12 square inches (77 square cm.), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.

Superficial scars-other than those of the head, face, or neck-that are nonlinear are rated under Diagnostic Code 7802.  Under that code, a 10 percent rating is warranted if the scar, or scars, cover(s) an area, or areas, of 144 square inches (929 square cm.) or more.  A "superficial" scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.

For purposes of Diagnostic Codes 7801 and 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, Notes 2.  The separate evaluations are then combined under 38 C.F.R. § 4.25.  For purposes of rating, the midaxillary line on each side separates the anterior and posterior portions of the trunk.  Id.

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, such scars, respectively.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id.  If one or more scars are both unstable and painful, a 10 percent evaluation is added to the evaluation that is based on the total number of unstable or painful scars.  Id.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805.



Scar of the Right Forefinger

In the present case, the record reflects that the Veteran underwent relevant VA examinations in May 2012 and April 2013.  The May 2012 VA examiner noted that the scar of the Veteran's right forefinger was not painful or unstable.  The examiner also noted that the scar was not due to burns; that it was linear; that it measured 0.3 cm. in length; that it did not result in limitation of function; and that it did not impact the Veteran's ability to work.

The April 2013 VA examiner likewise noted that the Veteran's right forefinger scar was not painful or unstable.  The examiner noted that the scar was not due to burns; that it was small and hardly visible; that it was linear; that it measured 1.5 cm in length; that it did not result in limitation of function; and that it did not impact the Veteran's ability to work.

The examiner also described a scar just above the right elbow.  The examiner noted that the scar was not due to burns; that it was superficial and non-linear; that it measured 5 by 0.5 cm; that it did not result in limitation of function; and that it did not impact the Veteran's ability to work.

The preponderance of the evidence is against the assignment of a compensable rating.  The scar on the Veteran's right forefinger is not shown to be painful or unstable or to involve an area of at least six square inches (39 square centimeters (cm.).  Nor is it shown to otherwise result in limitation of function or impact his ability to work.  The same is true of the scar just above the right elbow (to the extent that the AOJ has implicitly recognized that scar as service connected and part of the matter presently on appeal).  The claim must be denied.

Left Forearm Scars 

The Veteran underwent a VA examination of his left upper extremity in April 2013.  The VA examiner noted that he was unable to measure a scar on the Veteran's left elbow because the Veteran had a scar from a recent non-service-connected injury that was superimposed on the previous scar.  The examiner noted that none of the scars of the Veteran's extremities were painful or unstable; that they were not due to burns; that they were not causative of functional impairment; and that they did not impact the Veteran's ability to work.

The preponderance of the evidence is against the assignment of a compensable rating.   The scars on the Veteran's left forearm are not shown to be painful or unstable or to involve an area of at least six square inches (39 square cm.).  Nor are the scars otherwise shown to result in limitation of function or impact his ability to work.  The same is true of the scar on the left elbow (to the extent that the AOJ has implicitly recognized that scar as service connected and part of the matter presently on appeal).  The claim must be denied.

II.  Service Connection for an Acquired Psychiatric Disorder

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1311; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including a psychosis-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Schizoaffective disorder is recognized as a psychosis.  38 C.F.R. § 3.384.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, in December 2014, the Veteran submitted what the AOJ has characterized as a private medical opinion.  The opinion concludes, in essence, that the Veteran suffers from schizoaffective disorder that began during service.  By way of support, it was noted, among other things, that his mother had noted a change in his behavior during service when they spoke on the phone.  It was also noted that a roommate of the Veteran's from 1981 observed that the Veteran's behavior had changed since entering service; that he had been fired from or quit his job; that he never paid rent; and that he demonstrated poor hygiene, avoided social interaction, and began to talk to himself.  The opinion further noted that researchers believe that abuse, highly stressful situations, or major life changes, such as entrance into service, may trigger schizoaffective disorder.

The Veteran was not examined for purposes of service separation.  As such, it is not possible to reliably determine what his psychiatric state may have been at that time.  The December 2014 opinion cites information received from individuals the Veteran knew and interacted with before, during, and immediately after service, thereby providing support for the conclusion that his behavior underwent a change during service that was consistent with patterns associated with schizoaffective disorder.  There is no contrary opinion of record.  As such, the Board cannot conclude that the preponderance of the evidence is against the claim.  Service connection for schizoaffective disorder is granted.





ORDER

Entitlement to a compensable rating for a scar of the right forefinger is denied.

Entitlement to a compensable rating for scars of the left forearm is denied.

Service connection for schizoaffective disorder is granted.



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


